Case 8:19-cv-00295-GW-DFM Document 55 Filed 05/18/20 Page 1 of 1 Page ID #:1421
                                                                           J S -6
     1

     2

     3

     4

     5

     6

     7

     8                        UNITED STATES DISTRICT COURT
     9                       CENTRAL DISTRICT OF CALIFORNIA
    10

    11    UNILOC 2017 LLC,                        Case No.    SACV 19-295 GW-DFMx
    12                       Plaintiff,

    13          v.                                  ORDER TO DISMISS WITH
                                                    PREJUDICE
    14    ROKU, INC.,
    15                       Defendant.
    16

    17

    18
               Based upon the stipulation between the parties and their respective counsel,
    19
         it is hereby ORDERED that this action is dismissed with prejudice in its entirety as
    20
         to Defendant Roku, Inc. only. Each party will bear its own attorneys’ fees and
    21
         expenses.
    22
               IT IS SO ORDERED.
    23

    24 Dated: May 18, 2020

    25
                                               _________________________________
    26                                         HON. GEORGE H. WU,
    27                                         UNITED STATES DISTRICT JUDGE
    28
